Title: To George Washington from Brigadier General James Clinton, 29 March 1780
From: Clinton, James
To: Washington, George


          
            Sir
            Camp Near Morris Town March 29th 1780
          
          In Complyance with Your Excellencys Request of Yesterday—I beg leave to Offer my Sentiments Upon the Propositions then made by Your Excellency in Council.
          From A Comparitive View of our Strength in this Quarter, and at the Posts Upon, & Contiguous to Hudsons River, with that of the Enemy in New York and its Dependencies—I am Clearly of Opinion, that Prudence and good Policy would Dictate that No diminution of our Numbers Should at present take Place.
          It Appears clear to me, that the Detachment of the Enemy which embarked in New York Under the Command of Genl Clinton, must have Sustained No Small Loss as well of men as of the Necessary Millitary Appointments, by the Several Severe Storms that Imediately followed them And their Army be thereby Considerably Enfeabled, that Under these Circumstances Should the N. Carolina & Virginia Troops Join Genl Lincolns Army previous to any decisive Operations in that Quarter; Our Army there with the Assistance of the Millitia will be Sufficiently Strong to Prevent any Considerable Mischiefs.
          I am Also of Opinion that were this Army (Under the Immediate Command of Your Excellency) So Circumstanced in Point of Numbers as to Admit its Reduction by A Considerable Detachment for the Southern Army—And the Quarter Masters Appointments for the Removal thereof be in the Most perfect readiness—That it Could not from the Length of Distance the Advanced Season of the Year, & Unavoidable Impediments of Weather &c. possibly Reinforce Genl Lincolns Army in season to Counteract the Enemys Operations.
          Should Your Excellency however find it Expedient to Detach a Part of this Army to Succour that to the South; the Disposition of the Remaining Part, Must be Influenced by the Movements of the Enemy, And Regulated by Circumstances. I am Your Excellencys Humble Servant
          
            James Clinton B. Gl
          
          
          
            P:S: The Proceedings of the Division Court Martial whereof Lt Coll Huntington was Prest have not yet been Published in Orders by the Adjt Genl perhaps they have been forgot.
            
              J.C.
            
          
        